 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
                                         SOUTHERN DIVISION
 9
10 LYNNWOOD HEALTH SERVICES,                              Case No. 8:19-cv-0543-JVS (KESx)
   INC., d/b/a EMERALD HILLS
11 REHABILITATION AND                                     Case assigned to Judge James V. Selna
12 HEALTHCARE CENTER, a Nevada                            [PROPOSED] PROTECTIVE
   corporation,
13                                                        ORDER
                Plaintiff,
14                                                        [Discovery Matter]
          v.
15
   AFFILIATED FM INSURANCE
16 COMPANY, and DOES 1 – 10,                              Trial Date: May 12, 2020
17 inclusive,
18              Defendants.

19
20              Having reviewed the Parties’ Stipulation Re Protective Order, and for good
21 cause appearing, the Court hereby enters a Protective Order as follows:
22 1.           Definitions.
23              1.1      In this Protective Order, the words set forth below have the following
24 meanings:
25              a.       “Confidential Materials” means any Document, Testimony, or
26                       Information, as defined below: (i) that is produced for or disclosed to a
27                       party (Plaintiff or Defendant); (ii) that the Designating Party reasonably
28                       and in good faith believes to be entitled to confidential treatment under

                                       [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
 1                       applicable law, and (iii) that has been designated as “Confidential
 2                       Material” by the Designating Party in compliance with this Protective
 3                       Order. Nothing in this Protective Order shall be construed in any way
 4                       to control the use, dissemination, publication, or disposition by a party
 5                       of any Document, Testimony, or Information that legitimately, without
 6                       breach of confidentiality, is a public record or in the public domain,
 7                       received at any time by that party outside the course of the discovery
 8                       process in this litigation.
 9              b.       “Designating Party” means the party that designates Confidential
10                       Materials as “Confidential.”
11              c.       “Document” or “Documents” means and includes any documents or
12                       electronically-stored information as contemplated by Federal Rule of
13                       Civil Procedure 34(a), including without limitation: (i) all writings as
14                       defined in Federal Rule of Evidence 1001(a); (ii) all originals as
15                       defined in Federal Rule of Evidence 1001(e); and (iii) any copies,
16                       reproductions, or summaries of all or any part of the foregoing.
17              d.       “Information” means the content of Documents, Testimony, or written
18                       discovery responses.
19              e.       “Testimony” means all depositions, declarations or other testimony
20                       taken or used in this Proceeding.
21 2.           Designation of Confidential Material.
22              2.1.     All or any part of any Documents, Testimony, or Information may be
23 designated as “Confidential Material,” but must be clearly so designated before it is
24 disclosed or produced. Each party or non-party that designates Documents,
25 Testimony, or Information for protection under this Protective Order must take care
26 to limit any such designation to specific material that qualifies under the appropriate
27 standards, so that other portions for which protection is not warranted are not swept
28 unjustifiably within the ambit of this Order. Mass, indiscriminate, or routine
                                              2
                                        [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
 1 designations are prohibited. The “Confidential” designation should not obscure or
 2 interfere with the legibility of the Document, Testimony, or Information.
 3              a.       For Documents and written discovery responses (apart from deposition
 4                       transcripts), the Designating Party must, at the time of production, mark
 5                       the words “CONFIDENTIAL” or “CONFIDENTIAL MATERIAL” on
 6                       each page of any Document containing Confidential Information or,
 7                       with respect to any such Document produced natively, in the
 8                       Document’s file name.
 9              b.       For Testimony given in depositions the party or non-party offering or
10                       sponsoring the testimony may designate on the record, before the close
11                       of the deposition, all Confidential Information or may designate
12                       portions of the deposition transcript confidential by notifying the
13                       parties in writing within thirty (30) days after receipt of the transcript.
14                       Only those portions of the Testimony that are appropriately designated
15                       for protection within thirty (30) days after receipt of the transcript shall
16                       be covered by the provisions of this Protective Order.
17 3.           Inadvertent Failure to Designate.
18              3.1.     If a party inadvertently produces any Document, Testimony, or
19 Information during discovery that it considers to be “Confidential Material,” in
20 whole or in part, without a “Confidential” designation, it may correct the situation as
21 follows:
22              a.       Within twenty (20) days of the discovery of the inadvertent production
23                       without “Confidential” designation, and no later than forty-five (45)
24                       days prior to trial, the producing party must give written notice to all
25                       parties who received the Document, Testimony, or Information that the
26                       producing party claims it, in whole or in part, is “Confidential
27                       Material,” together with a further copy of the subject Document,
28                       Testimony, or Information marked “Confidential” as intended by the
                                                    3
                                        [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
 1                       Designating Party (the “Inadvertent Production Notice”).
 2              b.       Upon timely receipt of such Inadvertent Production Notice, the party
 3                       that received the Document, Testimony or Information inadvertently
 4                       produced without a “Confidential” designation shall promptly destroy
 5                       the subject Document, Testimony or Information and all copies thereof,
 6                       or, at the expense of the Designating Party, return them together with
 7                       all copies, and shall retain only the version marked “Confidential” as
 8                       intended by the Designating Party. Upon timely receipt of an
 9                       Inadvertent Production Notice, the receiving party must make
10                       reasonable efforts to assure that the material is treated in accordance
11                       with the provisions of this Order.
12              c.       If timely corrected, an inadvertent failure to designate qualified
13                       Documents, Testimony, or Information as “Confidential” does not,
14                       standing alone, waive the Designating Party’s right to secure protection
15                       under this Order for such material.
16 4.           Access to and Use of Confidential Material.
17              4.1.     “Confidential Material,” shall be used or disclosed solely for the
18 purposes of preparing for, conducting, participating in the conduct of, and/or
19 prosecuting and/or defending this Proceeding, and in accordance with the provisions
20 of this Protective Order, and shall not be used for any other purpose without the
21 prior written consent of the Designating Party or further order of the Court.
22 Confidential Material shall not be used in any other litigation or shared with
23 potential or current litigants, their counsel, experts, consultants, agents or
24 representatives in any other litigation. Confidential Material shall not be shared with
25 the media, posted or otherwise disseminated online, or placed in third-party
26 databases (aside from third-party vendors hired specifically to store such materials
27 for the purpose of this Proceeding).
28              4.2.     “Confidential Material” may be disclosed only to the following
                                                    4
                                        [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
1 persons:
2               a.       the Court, court officials, and any jury involved in the prosecution or
3                        defense of claims in this Proceeding;
4               b.       court reporters and videographers in this Proceeding (whether at
5                        depositions, hearings or other proceedings);
6               c.       any mediator or settlement officer, and their supporting personnel,
7                        mutually agreed upon by any of the parties engaged in settlement
8                        discussions;
9               d.       a party’s directors, officers, employees, former employees,
10                       representatives and agents in connection with the prosecution, defense,
11                       or supervision of this action or in connection with the production of
12                       documents or the giving of testimony in this lawsuit;
13              e.       auditors, reinsurers, accountants, regulators or retrocessionaires of any
14                       party who, in the normal course of business, would have access to or to
15                       whom a party has a business obligation to provide such information in
16                       connection with this Proceeding;
17              f.       counsel of record for the respective parties in this action and counsel
18                       for any non-party required to produce documents or give testimony in
19                       this lawsuit and secretarial, clerical, litigation support and paralegal
20                       personnel regularly employed by such counsel to whom such counsel
21                       deems necessary that the Confidential Material be shown for purposes
22                       of this litigation;
23              g.       other counsel for the respective parties in this action and their
24                       employees, agents, and representatives who are assisting in the
25                       prosecution or defense of this action;
26              h.       experts and consultants who are employed, retained, or otherwise
27                       consulted by counsel or a party for the purpose of analyzing data,
28                       conducting studies, or providing opinions to assist, in any way, in this
                                                      5
                                         [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
1                        action, provided that access to Confidential Material by experts and
2                        consultants shall be limited to documents that the experts or consultants
3                        reasonably need to review in their roles as experts or consultants, and
4                        such access shall be conditioned upon each expert’s and/or consultant’s
5                        written agreement to abide by the terms of this Protective Order;
6               i.       the author or recipient of a document containing the confidential
7                        information or a custodian or other person who otherwise possessed or
8                        knew the information;
9               j.       during their depositions, witnesses, and attorneys for witnesses, in the
10                       Proceeding to whom disclosure is reasonably necessary provided:
11                       (1) the party disclosing the Confidential Material requests that the
12                       witness execute the Non-Disclosure Agreement attached as Exhibit A
13                       hereto; and (2) the witness will not be permitted to keep any
14                       Confidential Material, unless it is marked as an exhibit to the witness’s
15                       deposition or as otherwise agreed by the Designating Party or ordered
16                       by the Court (pages of transcribed deposition testimony or exhibits to
17                       depositions that reveal Confidential Material may be separately bound
18                       by the court reporter);
19              k.       other factual witnesses who agree to comply with and be bound by the
20                       requirements of this Protective Order and whose role as a witness is
21                       such that they have a genuine need to know the content of the
22                       confidential information;
23              l.       copying and e-discovery service providers for the sole purpose of
24                       providing litigation support related to this Proceeding;
25              m.       focus group participants and jury consultants related solely to this
26                       Proceeding; and
27              n.       any other person that the Designating Party agrees to in writing.
28              4.3.     Before disclosure of Confidential Material to any person in categories
                                                     6
                                        [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
 1 h, k, and/or n above, each such person shall be provided with a copy of this
 2 Protective Order and shall execute a Non-Disclosure Agreement (Exhibit A). The
 3 qualified persons listed above shall not distribute, disclose, or otherwise publish or
 4 make available Confidential Material to any third person unless consented to in
 5 writing by the Designating Party, or permitted to do so by the Court. Storing
 6 documents on a Party’s internal electronic document management system is
 7 sufficient to comply with the requirements of the Protective Order, regardless of
 8 whether other officers, directors or employees of a Party not involved in the Action
 9 have access to the document management system.
10              4.4.     Without prior written permission from the Designating Party or a Court
11 order secured after appropriate notice, a party may not file in the public record in
12 this Proceeding any Confidential Material. A party that seeks to file under seal any
13 Confidential Material must comply with L.R. 79-5.1.
14              4.5.     Nothing in this Protective Order shall preclude any party from
15 disclosing or using, in any manner or for any purpose, any information that is:
16 (i) generally available to the public, other than as a result of disclosure by any Party
17 to this Proceeding in violation of this Protective Order; (ii) already lawfully in the
18 Party’s possession prior to its designation as “Confidential” in this Proceeding;
19 (iii) lawfully obtained on a non-confidential basis from a non-party to this
20 Proceeding who, insofar as is known after a reasonable inquiry, is not bound by any
21 obligation of confidentiality with respect to such information; or (iv) developed
22 independently, as evidenced by a written record.
23              4.6.     Within sixty (60) days after termination of this lawsuit by settlement or
24 by judgment, and the expiration of any and all appeals therefrom, all parties shall
25 return to counsel for such producing party all Confidential Material received from
26 such party, including all copies, prints, summaries, and other reproductions of such
27 information, in the possession of the parties, their counsel, or retained experts or
28 consultants. As an alternative to returning all or part of such Confidential Material,
                                             7
                                       [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
 1 parties may certify to counsel for the producing party that they have destroyed all
 2 unreturned Confidential Material. Notwithstanding this provision, Counsel and each
 3 Party are entitled to retain an archival copy of all pleadings, motion papers, trial,
 4 discovery, deposition, hearing transcripts, legal memoranda, correspondence,
 5 deposition and trial exhibits, expert reports, attorney work product, and consultant
 6 and expert work product, even if such materials contain Confidential Material. This
 7 Protective Order and the agreements embodied herein shall survive the termination
 8 of this action and continue in full force and effect.
 9 5.           Right to Challenge Designation, Assert Other Objections, and Seek
10              Amendment of this Order.
11              5.1.     Complying with the terms of this Protective Order shall not operate as
12 an admission by any person that any particular Document, Testimony, or
13 Information marked “Confidential” contains or reflects information entitled to
14 confidential treatment under applicable law. Any party may seek a determination by
15 the Court as to whether any Document, Testimony, or Information marked
16 “Confidential” should be subject to protection as “Confidential” under the terms of
17 this Protective Order, as follows:
18              a.       Unless a prompt challenge to a Designating Party’s confidentiality
19                       designation is necessary to avoid foreseeable substantial unfairness,
20                       unnecessary economic burdens, or a later significant disruption or delay
21                       of the litigation, a party does not waive its right to challenge a
22                       confidentiality designation by electing not to mount a challenge
23                       promptly after the original designation is disclosed.
24              b.       The parties will abide by Central District Local Rule 37 in seeking such
25                       a determination. Specifically, counsel for the parties shall confer in a
26                       good faith effort to eliminate the necessity for hearing the motion or to
27                       eliminate as many of the disputes as possible. It shall be the
28                       responsibility of counsel for the moving party to arrange for this
                                                       8
                                        [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
 1                       conference. If counsel are unable to settle their differences, they shall
 2                       formulate a joint written stipulation. Following the conference of
 3                       counsel, counsel for the moving party shall provide counsel for the
 4                       opposing party with the moving party’s portion of the stipulation.
 5                       Counsel for the opposing party shall deliver or e-mail to counsel for the
 6                       moving party the opposing party’s portion of the stipulation within
 7                       seven (7) days of receipt of the moving party’s draft. After the Joint
 8                       Stipulation is filed, each party may file a supplemental memorandum of
 9                       law not later than fourteen (14) days prior to the hearing date.
10              c.       The burden of persuasion in any such challenge proceeding shall be on
11                       the Designating Party. Unless and until the Court rules on the
12                       challenge, all parties shall continue to treat the material in question as
13                       “Confidential Material.”
14              5.2.     This Protective Order does not preclude any party from moving to have
15 any other information or material designated as confidential in accordance with the
16 rules of this Court. Any such additional information or material designated as
17 confidential shall be treated as “Confidential Material” pursuant to the terms of this
18 Order.
19              5.3.     This Protective Order is entered without prejudice to the right of any
20 party to knowingly waive the applicability of this Protective Order to any
21 Confidential Material designated by that party. However, if the Designating Party
22 uses Confidential Materials in a non-confidential manner, including revealing it to
23 any person other than those designated in Paragraph 5, all such materials shall no
24 longer be designated “Confidential Materials,” and the Designating Party shall
25 promptly advise the other parties that the designation no longer applies.
26              5.4.     No party waives any right it otherwise would have to object to
27 disclosing or producing any Document, Testimony, or Information on any ground
28 not addressed in this Protective Order. Similarly, no party waives any right to object
                                             9
                                        [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
 1 to the admissibility of any of the material covered by this Protective Order.
 2              5.5.     The Court may amend this Order to prevent manifest injustice.
 3 Additional protective orders also may be entered whenever deemed appropriate by
 4 the Court.
 5              5.6      If a court, regulatory authority, or administrative agency upon formal
 6 demand or subpoena orders the production of Confidential Material, the subpoenaed
 7 or court-ordered party shall promptly notify counsel for the designating party of the
 8 subpoena or order within five (5) days of being served with the subpoena or order.
 9 No production of Confidential Material shall occur until the time allowed for
10 objections to the subpoena has passed.
11 6.           Inadvertent Production of Privileged Matter.
12              6.1.     If a producing party inadvertently produces information or documents
13 that it considered privileged, in whole or in part, it may retrieve such information or
14 documents or parts thereof as follows:
15              a.       Within twenty (20) days of the discovery of the inadvertent production,
16                       and no later than forty-five (45) days prior to trial, the producing party
17                       must give written notice to all parties who received copies of the
18                       produced document that the producing party claims said document, in
19                       whole or in part, to be privileged and must state the nature of the
20                       privilege; in the event that only part(s) of document(s) are claimed to
21                       be privileged, the producing party shall furnish redacted copies of such
22                       privileged documents, removing only the part(s) thereof claimed to be
23                       privileged, to all parties together with the notice (the “Inadvertent
24                       Production of Privileged Materials Notice”).
25              b.       Upon receipt of such Inadvertent Production of Privileged Materials
26                       Notice, all parties who have received copies of the inadvertently
27                       produced document(s) shall promptly return them to the producing
28                       party and destroy any other copies thereof except to the extent
                                                     10
                                        [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
1                        reasonably necessary to promptly present the information to the court
2                        under seal for a determination of the claim pursuant to Fed. R. Civ.
3                        P. 26(b)(5)(B).
4               c.       After service of such notice, no motion to compel the production of the
5                        inadvertently produced privileged documents may rely on an allegation
6                        that any privilege as to the document was waived solely by virtue of its
7                        inadvertent production.
8
9               IT IS SO ORDERED.
10
11 DATED: May 7, 2019
                                                   Hon. Karen E. Scott
12
                                                   United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     11
                                       [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
 1                                            EXHIBIT A
 2
 3                 ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 4              I, _________________________________ [print or type full name], of
 5 ____________________________________________________________ [print or
 6 type full address], declare under penalty of perjury that I have read in its entirety and
 7 understand the Protective Order that was issued by the United States District Court
 8 for the Central District of California on ___________________ [date] in the case of
 9 Lynnwood Health Services, Inc., d/b/a Emerald Hills Rehabilitation and Healthcare
10 Center v. Affiliated FM Insurance Company, Case No. 8:19-cv-0543-JVS (KESx). I
11 agree to comply with and to be bound by all the terms of this Protective Order and I
12 understand and acknowledge that failure to so comply could expose me to sanctions
13 and punishment in the nature of contempt. I solemnly promise that I will not
14 disclose in any manner any information or item that is subject to this Protective
15 Order to any person or entity except in strict compliance with the provisions of this
16 Order.
17              I further agree to submit to the jurisdiction of the United States District Court
18 for the Central District of California for the purposes of enforcing the terms of this
19 Protective Order, even if such enforcement proceedings occur after termination of
20 this action.
21
22              Date: _________________________________
23              City and State where sworn and signed: ___________________________
24              Printed Name: __________________________
25              Signature: _____________________________
26
27
28
                                                    12
                                     [PROPOSED] PROTECTIVE ORDER
     E003.001/211478.1
